SHEPHERD, J.
This is an appeal from an order denying the former husband’s motion for rehearing on the trial court’s denial of his Florida Rule of Civil Procedure 1.540(b) motion and supplemental petition for modification of time-sharing, enforcement of mediation agreement and final judgment, determination of parent plan, and child support.
We dismiss the former husband’s appeal of the order denying the former husband’s Rule 1.540(b) motion for lack of jurisdiction. See Fla. R.App. P. 9.130(5) (“Motions for rehearing directed to these [non-final] orders will not toll the time for filing a notice of appeal.”). We reverse the order of the trial court which denied the former husband’s request for child support for the minor child, Dakota Messier, and *796remand for a calculation and award of child support for the period from September 2010 through the date of Dakota’s high school graduation. See § 61.30, Fla. Stat. (2010); § 743.07(2), Fla. Stat. (2010); Wattenbarger v. Wattenbarger, 767 So.2d 1172, 1173 (Fla.2000). We affirm all other points on appeal.